Citation Nr: 0114263	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  96-32 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired 
psychiatric disorder claimed as due to herbicide agents used 
in Vietnam.

3.  Entitlement to service connection for a liver disorder 
claimed as due to herbicide agents used in Vietnam.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from February 1969 until 
December 1970.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the San Juan, the Commonwealth of Puerto Rico, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

As discussed below, the issue regarding entitlement to 
service connection for a liver disorder claimed as due to 
herbicide agents used in Vietnam, will be remanded.


FINDINGS OF FACTS

1.  In July 1996, prior to the promulgation of a decision in 
the appeal, the appellant withdrew his appeal for service 
connection for an acquired psychiatric disorder claimed as 
due to herbicide agents in Vietnam.

2.  By a letter dated April 7, 1997, the RO informed the 
veteran of the denial of service connection for PTSD.

3.  Later that month, the veteran filed a notice of 
disagreement (NOD) concerning service connection for PTSD.

4.  On July 24, 1997, the RO issued a statement of the case 
(SOC) concerning the service connection for PTSD.

5.  On November 18, 1997, the RO received a VA Form 9 from 
the veteran, which failed to discuss the issue regarding 
service connection for PTSD.

6.  In his substantive appeal or other documents filed within 
one year after the notice of the rating decision or within 60 
days after the issuance of the SOC, the veteran has failed to 
allege specific error of law or fact with respect to the 
claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant 
for service connection for an acquired psychiatric disorder 
claimed as due to herbicide agents in Vietnam have been met.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 20.204 
(2000).

2.  The veteran has not met the requirements to perfect an 
appeal concerning the claim for service connection for PTSD.  
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 20.202 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  The claims for service 
connection for a liver disorder and an acquired psychiatric 
disorder claimed as due to herbicide agents in Vietnam were 
denied in a February 1996 rating action.  The veteran was 
notified of this action by the RO later that month.  The RO 
received a NOD in March 1996.  The RO issued a SOC in June 
1996.  The RO received a VA Form 9, substantive appeal, 
concerning service connection for a liver disorder claimed as 
due to herbicide agents in Vietnam in July 1996.  In this 
July 1996 statement the veteran also requested withdrawal of 
his appeal regarding service connection for an acquired 
psychiatric disorder claimed as due to herbicide agents in 
Vietnam. 

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b).  Withdrawal may be made by the 
appellant or by his or his authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c).  The 
appellant has withdrawn his appeal regarding service 
connection for an acquired psychiatric disorder claimed as 
due to herbicide agents in Vietnam, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review this appeal and it is dismissed 
without prejudice.

Inadequate Appeal

In an April 1997 rating decision, the RO denied service 
connection for PTSD.  Later that month, the veteran was 
notified of the rating decision.  The same month, he 
expressed disagreement concerning the denial of service 
connection for PTSD.  The Board finds that the April 1997 
statements constitute a valid NOD.  See Hamilton v. 
Derwinski, 4 Vet. App. 528 (1993); 38 U.S.C.A. § 7105, 
38 C.F.R. §§ 19.25 et seq. and 20.200 et seq.

The RO issued a SOC in July 1997 regarding the denial of 
service connection for PTSD.  On November 18, 1997, the RO 
received the veteran's VA Form 9, substantive appeal.  
However, the VA Form 9 contained no arguments regarding the 
issue of service connection for PTSD.  Hence, the VA Form 9 
nor any other statement can be considered as a timely 
substantive appeal as to this issue.  

After an appellant receives the SOC, he must file a formal 
appeal within "sixty days from the date the [SOC] is 
mailed," 38 U.S.C.A. § 7105(d)(3), or within the remainder 
of the one-year period from the date the notification of the 
RO decision was mailed, whichever period ends later.  38 
C.F.R. § 20.302(b); see Rowell v. Principi, 4 Vet. App. 9, 17 
(1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992) 
(where claimant did not perfect appeal by timely filing 
substantive appeal, RO rating decision became final).  By 
regulation, this formal appeal must consist of either a VA 
Form 9, or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  The formal appeal permits 
the appellant to consider the reasons for an adverse RO 
determination, as explained in the SOC, and to formulate and 
present "specific arguments relating to errors of fact or 
law" made by the RO.  Id.; see 38 U.S.C.A. § 7105(d)(3).  
Roy v. Brown, 5 Vet. App. at 555 (1993).  The time period may 
be extended for a reasonable period on request for good cause 
shown.  38 U.S.C.A. § 7105(d)(3).

In this case, the RO received the veteran's VA Form 9 on 
November 18, 1997.  In his statements, the veteran pointed 
out that he was scheduled for a personal hearing that day.  
He also stated: "Please cancel hearing but continue my 
appeal to BVA."  He further requested that an extension of 
60 days to submit additional evidence.  However, the veteran 
failed to submit any additional evidence.  In a statement 
received in June 1998, the veteran requested that the RO 
schedule a personal hearing.  In a letter issued in May 1999, 
the RO informed the veteran a personal hearing was scheduled 
in June 1999.  In a statement received in June 1999, the 
veteran cancelled his hearing and requested 60 additional 
days to submit supplementary evidence.  In July 1999, the RO 
received a private medical report.  The Board notes that this 
additional evidence includes a diagnosis of PTSD and could be 
considered a substantive appeal.  Importantly, however, this 
evidence was submitted well beyond the statutory appeal 
period.  

While the VA Form 9 was received within the allotted time 
period, it contains no arguments regarding service connection 
for PTSD.  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the determination 
or determinations being appealed.  To the extent feasible, 
the argument should be related to the specific items in the 
SOC.  The Board will construe such argument in a liberal 
manner for purposes of determining whether they raise issues 
on appeal, but the Board may dismiss any appeal which fails 
to allege specific error of fact or law in the determination 
or determinations being appealed.  The Board will not presume 
that an appellant agrees with any statement of fact contained 
in an SOC or supplemental statement of the case (SSOC), which 
is not specifically contested.  Proper completion and filing 
of a substantive appeal are the last actions the appellant 
needs to take to perfect an appeal.  38 C.F.R. § 20.202.  

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme that 
requires the filing of both a notice of disagreement and a 
formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Appellate review of an RO decision is initiated by an NOD and 
"completed by a substantive appeal after a statement of the 
case is furnished. . . ."38 U.S.C.A. § 7105(a); 38 C.F.R. § 
20.200.

In a letter dated January 31, 2001, the Board informed the 
appellant that the substantive appeal received in November 
1997 did not allege specific errors of law or fact with 
respect to the claim for service connection for PTSD.  The 
Board informed the appellant that pursuant to 38 C.F.R. 
§ 20.203 he was given 60 days from the date of the letter to 
present a written argument or to request a hearing to present 
oral arguments in support of his appeal of those issues.  In 
February 2001, the veteran responded and indicated that he 
submitted the correct forms. 

As pointed out above, with respect to the claim for service 
connection for PTSD; the VA Form 9 received in November 1997 
does not contain any allegations of error of fact or law as 
to the issue service connection for PTSD.  Furthermore, the 
record does not contain any other written statement by the 
veteran or his representative, filed during the required time 
period, that contains such allegations.  The appellant was so 
informed and given 60 days to present argument or request a 
hearing.  The Board finds that no adequate substantive appeal 
has been timely filed with respect to this issue.  
Accordingly, the Board lacks jurisdiction regarding for 
service connection for PTSD.  The claim with respect to this 
issue is dismissed.


ORDER

The appeal concerning the claim for entitlement to service 
connection for an acquired psychiatric disorder claimed as 
due to herbicide agents used in Vietnam is dismissed.

The appeal concerning the claim for entitlement to service 
connection for PTSD is dismissed.

REMAND

As noted above, the February 196 rating action denied service 
connection for a liver disorder claimed as due to herbicide 
agents used in Vietnam.  There has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  Thereafter, the RO should readjudicate 
his claims.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



